Citation Nr: 1124066	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  08-05 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from February 1951 to February 1955.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 decision of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2011, the Veteran testified at a Travel Board hearing at the RO before the undersigned.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

At his personal hearing and in correspondence of record, the Veteran stated that he initially injured his low back during service while performing "kitchen police" or "KP" duty.  He related that he was lifting heavy crates when he felt something crackling in his back, the crate he was lifting fell backwards, and he fell down.  For treatment, heat was applied to his back and he was given light duty.  He reported having had back problems since that time and that he underwent surgery.  His wife also testified to the Veteran having had continuous back problems since service which worsened in 1977.  

A review of the record reflects that the Veteran did in fact injure his low back during service while on "KP" duty.  Post-service, the records show that the Veteran had disc bulging at L3-4 and L4-5 as well as herniation of a small foci of disc material in the spinal canal at L5-S1 in 1988; the Veteran had a herniated disc at L3-4 in 1991; and multiple disc problems at L1-2, L2-3, L3-4, L4-5, and L5-S1 as shown in 2004.  He had surgeries performed in 1991 and 2005.  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the Veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id.  

The record before VA need only (1) contain evidence that the Veteran has persistent or recurrent symptoms of current disability and (2) indicate that those symptoms may be associated with the Veteran's active military service.  Duenas v. Principi, 18 Vet. App. 512 (2004).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, establishes a low threshold.   See also Locklear v. Nicholson, 20 Vet. App. 410, at 418 (2006).

In this case, there is documentation of an inservice low back injury, post-service lay evidence of continuity of symptoms, and post-service medical evidence of multiple low back disabilities.  As such, the Board finds that the Veteran should be afforded a VA examination to assess whether any current low back disability is related to service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA spine examination of his spine.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the claims folder in conjunction with the examination.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current low back disorder had its clinical onset during service or is related to any in-service disease, event, or injury, to include the Veteran's back complaints in 1951 and his injury in October 1956.  In providing this opinion, the examiner should consider that the Veteran has reported experiencing continuing back symptoms since service which worsened in the late 1970s.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.  

3.  Finally, readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2010), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


